DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spio (US 2016/0085305) and Singh et al. (US 2017/0295531), and further in view of Goldman et al. (US 2011/0239136).
Referring to Claim 1, Spio teaches an apparatus comprising:
circuitry at a first user device configured to enable a first user having the first user device to communicate with one or more second users having one or more second user devices via a network (see user terminals 104 and 110 as well as network 107 in fig. 1), wherein the first user and the one or more second users have respective spatial positions within a virtual space, wherein the virtual space comprises a plurality of users, wherein the plurality of users comprises, at least, the first user and the one or more second users wherein the users within the virtual space each have a respective relative spatial position relative to each other in the virtual space (paragraph 36 which shows 
circuitry at the first user device configured to provide spatial audio data from the first user device to the one or more second user devices and receive spatial audio data at the first user device from the one or more second user devices, such that the first user and the one or more second users are provided with audio from the one or more other users of the plurality of users in the respective relative spatial positions (paragraph 37 which shows first and second sound emitting objects and paragraph 38 which shows positioning and particular sound data which is heard by all users according to the distance and orientation of the avatar in the space).
Spio does not teach circuitry at the first user device configured to enable a third user having a third user device to communicate with the first user and the one or more second users via the first user device, wherein the circuitry configured to enable the third user to communicate is configured to provide a local link between the first and third user devices. Singh teaches circuitry at the first user device configured to enable a third user having a third user device (see fig. 5A which shows even more than three devices) to communicate with the first user and the one or more second users via the first user device, wherein the circuitry configured to enable the third user to communicate is configured to provide a local link between the first and third user devices (see fig. 5A which shows multiple devices able to directly connect to each other locally without the need to relay through another device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of 
The combination of Spio and Singh does not teach enabling the third user to enter the virtual space at a relative spatial position within the virtual space that the third user chooses. Goldman teaches enabling the third user to enter the virtual space at a relative spatial position within the virtual space that the third user chooses (see fig. 2 which shows at least three avatars (103, 104, 105) to occupy a virtual space (100) and paragraph 40 which shows a user to be able to navigate through the virtual space and occupy a location that the user selects). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Goldman to the modified device of Spio and Singh in order to increase user convenience in a virtual environment with multiple avatars.
	Claims 14 and 15 have similar limitations as claim 1.
	Referring to Claim 2, Spio teaches the first user device configured to send separate spatial audio data associated with the first and second users via the network (paragraph 37 noting first and second sound emitting objects and paragraph 38 noting all users hearing audio data according to either of the avatars distance or orientation). Singh teaches sending and receiving data with a third user (see direct communications between first and third users in fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.

Referring to Claims 5, 16, and 18, Spio teaches circuitry configured to present a virtual reality, augmented reality, or mixed reality visualization of the virtual space to the second user (ABSTRACT which shows virtual reality). Singh teaches sending and receiving data with a third user (see direct communications between first and third users in fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.
Referring to Claim 6, Spio teaches circuitry at the first user device configured to provide spatial audio data to the second user device such that the second user is provided with audio from other users in the virtual space in respective relative spatial positions; and provide the other users with audio from the second user from the relative spatial position of the second user (paragraph 12 noting first and second avatar positioning and first and second sound emitting objects and paragraph 38 noting all users hearing audio data according to either of the avatars distance or orientation). Singh teaches sending and receiving data with a third user (see direct communications between first and third users in fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.

Referring to Claim 8, Spio teaches circuitry configured to receive spatial audio at the first user device from the second user device (paragraph 38 noting all users hearing audio data according to either of the avatars distance or orientation which accounts for acoustic transmission), further configured to attenuate the audio of the second user (paragraph 52 which shows the decreasing the audio frequency, volume, and intensity which would be attenuating the audio). Singh teaches sending and receiving data with a third user (see direct communications between first and third users in fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.
Referring to Claims 9, 17, and 19, Spio also teaches tracking a position and/or an orientation of at least some of said plurality of users (paragraph 33 where displaying position is the same as tracking); and adjusting the respective relative spatial positions 
Referring to Claim 10, Singh also teaches enabling the third user to communicate with the first and one or more second users via the network (see communication between devices in fig. 5A as well as communication between devices (UE A and UE B) via network in fig. 1 as described in paragraph 5).
Referring to Claim 11, Singh also teaches circuitry configured to enable the third user device to communicate with the first and the one or more second user devices via the network is configured to provide a second handshaking protocol between the first and third user devices (see communication between devices in fig. 5A) to initiate a link to the network and/or to deactivate the local link between the first and third user devices (paragraph 91 which shows a second measurement report which results in the communication of ID information for authorization which is the second handshaking).
Referring to Claim 12, Spio also teaches providing additional audio content to some or all of said users from an additional spatial position within the virtual space (paragraph 12 which shows second avatar positioning and second sound emitting object and paragraph 38 noting all users hearing audio data according to either of the avatars distance or orientation).
Referring to Claim 13, Spio also teaches a mobile communications network and/or the Internet (see 107 of fig. 1).
Referring to Claim 20, Spio teaches circuitry at the first user device configured to attenuate spatial audio data from the second user (paragraph 52 which shows the 
 circuitry at the first user device configured to provide the attenuated spatial audio data from the second user to the one or more other user devices (paragraph 38 noting all users hearing audio data according to either of the avatars distance or orientation which accounts for acoustic transmission). Singh teaches sending and receiving data with a third user (see direct communications between first and third users in fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Singh to the device of Spio in order to speed up communications in a VR environment by eliminating the need to relay.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648